MORRISON, Presiding Judge.
The offense is murder; the punishment, 20 years.
No statement of facts or brief for appellant accompanies the record.
One formal bill of exception recites that appellant challenged a prospective juror because he had served as a juror in the same court on the preceding day. Such a bill does not reflect error. Hunter v. State, 30 Tex.App. 314, 17 S.W. 414, and Benton v. State, 52 Tex.Cr.R. 360, 107 S.W. 838.
Finding no reversible error, the judgment of the trial court is affirmed.